In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, *462Queens County (Hunt, J.), dated May 19, 2004, which, upon a fact-finding order of the same court dated December 15, 2003, made after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of menacing in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated December 15, 2003.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing, viewed in the light most favorable to the presentment agency, was legally sufficient to establish that the appellant committed an act which, if committed by an adult, would have constituted the crime of menacing in the third degree (see Matter of Jatari W., 18 AD3d 767 [2005]; Matter of Louis C., 6 AD3d 430 [2004]; cf People v Contes, 60 NY2d 620, 621 [1983]).
Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses. Its determination should not be disturbed unless clearly unsupported by the record (see Matter of Jabari W., supra; Matter of James B., 262 AD2d 480, 481 [1999]). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (see Family Ct Act § 342.2 [2]; cf. CPL 470.15 [5]). Schmidt, J.P., S. Miller, Santucci and Spolzino, JJ., concur.